Case 9:20-cv-80983-AHS Document 10 Entered on FLSD Docket 07/09/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 20-80983-CIV-SINGHAL

  CAMERON DAVIDSON,

          Plaintiff,

  v.

  HERE NORTH AMERICA, LLC,

       Defendant.
  __________________________________________/

                        ORDER REQUIRING SCHEDULING REPORT
                       AND CERTIFICATES OF INTERESTED PARTIES1

          THIS CAUSE is before the Court on a sua sponte review of the record. Within

  twenty-one (21) days of an appearance by a Defendant in this case, the parties are

  directed to prepare and file a joint scheduling report, as required by Local Rule 16.1. The

  joint scheduling report and proposed order shall include all information required by Local

  Rule 16.1(b)(2) and (3). In addition, at the time of filing the joint scheduling report, the

  parties, including governmental parties, must file certificates of interested parties and

  corporate disclosure statements that contain a complete list of persons, associated

  persons, firms, partnerships, or corporations that have a financial interest in the outcome

  of this case, including subsidiaries, conglomerates, affiliates, parent corporations, and

  other identifiable legal entities related to a party (to the extent they have not already done

  so). Throughout the pendency of the action, the parties are under a continuing obligation

  to amend, correct, and update the certificates.



  1The parties must not include Judge Singhal and the assigned U.S. Magistrate Judge as interested parties
  unless they have an interest in the litigation.
Case 9:20-cv-80983-AHS Document 10 Entered on FLSD Docket 07/09/2020 Page 2 of 4



         Detailed Discovery Schedule: Local Rule 16.1(a) provides for a differentiated

  case management system based on the complexity of each case and the requirement for

  judicial involvement. That system categorizes cases along three case management

  tracks: expedited, standard, or complex.

         •   Expedited track cases are relatively non-complex, require 1 to 3 days
             of trial, and between 90 and 179 days for discovery from the date of the
             scheduling order.

         •   Standard track cases require 3 to 10 days of trial, and between 180
             and 269 days for discovery from the date of the scheduling order.

         •   Complex track cases are unusually complex, require over 10 days of
             trial, and between 270 and 365 days for discovery from the date of the
             scheduling order.

         “The following factors [are] considered in evaluating and assigning cases to a

  particular track: the complexity of the case, number of parties, number of expert

  witnesses, volume of evidence, problems locating or preserving evidence, time estimated

  by the parties for discovery and time reasonably required for trial, among other factors.”

  S.D. Fla. L.R. 16.1(a)(3).

         Federal Rule of Civil Procedure 26(b)(1) allows discovery regarding any

  nonprivileged matter that is relevant to any party’s claim or defense and proportional to

  the needs of the case, considering the importance of the issues at stake in the action, the

  amount in controversy, the parties’ relative access to relevant information, the parties’

  resources, the importance of the discovery in resolving the issues, and whether the

  burden or expense of the proposed discovery outweighs its likely benefit. The parties

  shall participate in good faith in developing a detailed discovery plan, including any

  agreed-upon limitation on scope, frequency and the extent of discovery. The parties shall

  include in their scheduling report any unique discovery matters, including any



                                                  2
Case 9:20-cv-80983-AHS Document 10 Entered on FLSD Docket 07/09/2020 Page 3 of 4



  electronically stored information that should be preserved and accessed. The parties

  shall establish a detailed schedule for the preservation, disclosure and access of each

  different type or category of electronically stored information.

         Consistent with the differentiated case management system, other relevant local

  rules (such as Local Rule 16.2, regarding mediation), and the twin goals of expeditious

  and attentive case management, the Court anticipates the following scheduling deadlines

  in the run of cases:

         •   Selection of a mediator and scheduling of a time, date and place for mediation
             within 30 days of the scheduling order.

         •   Deadline to amend pleadings and join parties within 60 days of the scheduling
             order.

         •   Completion of all discovery consistent with the case management track
             guidelines, and 120 days prior to trial.

         •   Completion of mediation prior to the deadline for dispositive pre-trial motions.

         •   Deadline for dispositive pre-trial motions and Daubert motions (which include
             motions to strike experts) 100 days prior to trial.

         •   Deadline for submission of joint pre-trial stipulation, proposed jury instructions
             and verdict form, or proposed findings of fact and conclusions of law, as
             applicable, 10 days prior to trial.

  Those deadlines are not exhaustive of deadlines that may be set in the scheduling order.

         The parties should address their joint scheduling report and their proposed pre-

  trial deadlines both to the differentiated case management system and to the Court’s

  anticipated deadlines. The parties are encouraged to explain their proposed deadlines in

  light of those overarching guidelines, including as to the factors listed in Local Rule

  16.1(a)(3). The parties are cautioned that if they fail to submit a joint scheduling

  report by the applicable deadline, the Court may unilaterally set this case on a case




                                                   3
Case 9:20-cv-80983-AHS Document 10 Entered on FLSD Docket 07/09/2020 Page 4 of 4



  management track in accordance with Local Rule 16.1(a) and calculated as if the

  scheduling report had been timely filed.

         The parties are advised that the failure to comply with any of the procedures

  contained in this Order or the Local Rules may result in the imposition of appropriate

  sanctions, including, but not limited to, the dismissal of this action or entry of default.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 9th day of

  July 2020.




  Copies furnished to counsel of record via CM/ECF




                                                     4
